 Case 1:21-cr-00020-JMS Document 33 Filed 02/18/21 Page 1 of 4   PageID #: 75

                                                                            FILED IN THE
                                                                                  INTHE
                                                                   UNITED STATES DISTRICT COURT
                                                                        DISTRICT OF HAWAII C,v
                                                                        Feb 18, 2021, 1:14 pm
KENJI M. PRICE # 10523                                             Michelle
                                                                   Michelle Rynne, Clerk of
                                                                            Rynne, Clerk of Court
                                                                                            Court

United States Attorney
District of Hawai i

MARK A. INCIONG CA BAR # 163443
Assistant U.S. Attorney
Room 6-100, PJKK Federal Bldg.
3 00 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
Email: mark.inciong@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAll

UNITED STATES OF AMERICA,           )    CR. NO. 21-00020 JMS
                                    )
                  Plaintiff,        )    INFORMATION
                                    )
           vs.                      )    [21 U.S.C. §§ 841(a)(l ) and
                                    )    841 (b )(1 )(B)( viii)]
PASTOR ABERO,                       )
                                    )
                  Defendant.        )




                               INFORMATION
 Case 1:21-cr-00020-JMS Document 33 Filed 02/18/21 Page 2 of 4            PageID #: 76




The U.S. Attorney charges:

              Possession with Intent to Distribute Controlled Substances
                   (21 U.S.C. §§ 841(a)(l) and 841(b)(l)(B)(viii))

       On or about September 4, 2019, within the District of Hawaii, PASTOR

ABERO, the defendant, did knowingly and intentionally possess, with intent to

distribute, 50 grams or more of mixture and substance containing a detectable

amount of methamphetamine, a Schedule II controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(l) and

841 (b)( 1)(B )(viii).



                                   Forfeiture Notice

       1.      The allegation set forth in this Information is hereby re-alleged and

incorporated by reference for the purpose of noticing forfeiture pursuant to Title

21, United States Code, Section 853.

       2.      The United States hereby gives notice that, pursuant to Title 21,

United States Code, Section 853, upon conviction of an offense in violation of

Title 21, United States Code, Section 84l(a)(l), PASTOR ABERO, the defendant,

shall forfeit to the United States any and all property constituting, or derived from,

any proceeds obtained, directly or indirectly, as the result of such offenses and any

and all property used, or intended to be used, in any manner or part, to commit, or



                                            2
 Case 1:21-cr-00020-JMS Document 33 Filed 02/18/21 Page 3 of 4           PageID #: 77




to facilitate the commission of, the offense, including but not limited to the

following:

      a)     $1,281 in United States currency seized by officers of the Honolulu

Police Department (HPD) from the person of PASTOR ABERO, the defendant, on

September 4, 2019 in Waimanalo, Hawaii;

      b)     One (1) electric stun gun seized by seized by officers of the Honolulu

Police Department (HPD) from the person of PASTOR ABERO, the defendant, on

September 4, 2019 in Waimanalo, Hawaii.

      3.     If any of the property described in paragraph 2 above, as a result of

any act or omission of the defendant:

             a. cannot be located upon the exercise of due diligence;

             b. has been transferred or sold to, or deposited with, a third party;

             c. has been placed beyond the jurisdiction of the court;

             d. has been substantially diminished in value; or

             e. has been commingled with other property which cannot be divided

without difficulty;

II

II

II

II


                                           3
 Case 1:21-cr-00020-JMS Document 33 Filed 02/18/21 Page 4 of 4           PageID #: 78




the United States of America shall be entitled to forfeiture of substitute property up

to the value of the property described above in paragraph 2, pursuant to Title 21,

United States Code, Section 853(p).



      DATED: February / / , 202 1, at Honolulu, Hawaii.




                                 MICAH SMITH
                                 Deputy Chief
                                 Criminal Division


                                  Ll_,,c,._A._-~-- -
                                         A.INCIONG                      ~
                                 Assistant U.S. Attorney




United States v. Pastor Abero
Information
Cr. No. 21-00020 JMS

                                          4
